     Case 20-21358-jrs                         Doc 9      Filed 10/08/20 Entered 10/09/20 02:09:40                                   Desc Imaged
                                                         Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1                  Glenn Michael Heagerty Jr.                                                Social Security number or ITIN   xxx−xx−1077

                          First Name     Middle Name     Last Name                                  EIN   _ _−_ _ _ _ _ _ _
Debtor 2                                                                                            Social Security number or ITIN _ _ _ _
(Spouse, if filing)       First Name     Middle Name     Last Name
                                                                                                    EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Georgia
Court website: www.ganb.uscourts.gov                                                                Date case filed for chapter 13 10/5/20

Case number:          20−21358−jrs



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to
collect debts from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue,
garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from
debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees.
Under certain circumstances, the stay may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a
stay.
Confirmation of a chapter 13 plan may result in a discharge. (See line 13 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov). Copy fees or access charges may apply. A free automated response
system is available at 866−222−8029 (Georgia Northern). You must have case number, debtor name, or SSN when calling.

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                                    About Debtor 1:                                            About Debtor 2:
1. Debtor's full name                               Glenn Michael Heagerty Jr.

2. All other names used in the
   last 8 years
                                                    aka Glenn Heagerty

                                                    2890 Willow Wisp Way
3. Address                                          Cumming, GA 30040

     Debtor's attorney
4.                                                  Pro Se
     Name and address
5. Bankruptcy trustee                               Nancy J. Whaley                                            Contact phone (678) 992−1201
                                                    Nancy J. Whaley, Standing Ch. 13 Trustee                   www.njwtrustee.com
                                                    303 Peachtree Center Avenue
     Name and address                               Suite 120, Suntrust Garden Plaza
                                                    Atlanta, GA 30303

6. Bankruptcy clerk's office                                                                                  Office Hours: 8:00 a.m. − 4:00 p.m.
                                                    M. Regina Thomas
                                                    Clerk of Court                                            Court website: www.ganb.uscourts.gov
     Documents in this case may be
     filed at this address. You may                 Room 120 Federal Building
     inspect all records filed in this case                                                                   Contact phone 678−450−2700
                                                    121 Spring Street, SE
     at this office or online at                    Gainesville, GA 30501
      www.pacer.gov.
                                                                                                                    For more information, see page 2




Official Form 309I (For Individuals or Joint Debtors)        Notice of Chapter 13 Bankruptcy Case                                            page 1
    Case 20-21358-jrs                          Doc 9        Filed 10/08/20 Entered 10/09/20 02:09:40                                              Desc Imaged
                                                           Certificate of Notice Page 2 of 4
Debtor Glenn Michael Heagerty Jr.                                                                                                            Case number 20−21358−jrs

7. Meeting of creditors                           November 20, 2020 at 10:30 AM                                         Location:
                                                                                                                        Meeting will be telephonic. To attend, Dial:
                                                                                                                        866−784−5799 and enter: 2807208, when
    Debtors must attend the meeting               The meeting may be continued or adjourned to a later date. If so,     prompted for participation code.
    to be questioned under oath. In a             the date will be on the court docket.
    joint case, both spouses must
    attend.                                       TO THE DEBTOR: Bring an original government issued photo ID
    Bring a copy of this notice with              and confirmation of social security number. Provide the Trustee a
    you. Creditors may attend, but are            copy of your most recently filed tax return seven days prior to the
    not required to do so. Cellular               meeting, but DO NOT FILE WITH THE COURT.
    phones and other devices with
    cameras are not allowed in the
    building.                                     TO OTHER PARTIES: Objections to confirmation must be filed
                                                  and served in accordance with FRBP 3015 at least seven days
                                                  before the date set for the confirmation hearing.
8. Deadlines                                       Deadline to file a complaint to challenge                                  Filing deadline: 1/19/21
                                                   dischargeability of certain debts: You must file:
    The bankruptcy clerk's office                  •    a motion if you assert that the debtors are
    must receive these documents and                    not entitled to receive a discharge under
    any required filing fee by the                      U.S.C. § 1328(f) or
    following deadlines.                           •    a complaint if you want to have a particular
                                                        debt excepted from discharge under
                                                        11 U.S.C. § 523(a)(2) or (4).
                                                   Deadline for all creditors to file a proof of claim                        Filing deadline: 12/14/20
                                                   (except governmental units):
                                                   Deadline for governmental units to file a proof of                         Filing deadline: 4/5/21
                                                   claim:


                                                   Deadlines for filing proof of claim:
                                                   A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                                   www.uscourts.gov or any bankruptcy clerk's office.

                                                   To file a claim electronically, visit www.ganb.uscourts.gov and access the ePOC tab.
                                                   If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                                   a proof of claim even if your claim is listed in the plan or schedules filed by the debtor.
                                                   Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                                   claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                                   For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                                   including the right to a jury trial.


                                                   Deadline to object to exemptions:                                           Filing deadline:   30 days after the
                                                   The law permits debtors to keep certain property as exempt. If you                             conclusion of the
                                                   believe that the law does not authorize an exemption claimed, you                              meeting of creditors
                                                   may file an objection.

9. Filing of Plan, Hearing on                     Debtor's counsel is responsible for mailing the plan if not filed contemporaneously with the petition.
   Confirmation of Plan,                          The hearing on confirmation will be held: Date: 1/7/21 ,        Time: 09:15 AM ,   Location: Courtroom 103,
   Allowance and Approval of                      Federal Building, 121 Spring Street, SE, Gainesville, GA 30501
   Debtor's Counsel Attorneys                     Given the current public health crisis, hearings may be telephonic only. Please check the
   Fees                                           "Important Information Regarding Court Operations During COVID−19 Outbreak" tab at the
                                                  top of the GANB Website (www.ganb.uscourts.gov) prior to the hearing for instructions on
                                                  whether to appear in person or by phone.
10. Creditors with a foreign                       If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                        extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                                   any questions about your rights in this case.
11. Filing a chapter 13                            Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                                according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                                   plan and appear at the confirmation hearing. The debtor will remain in possession of the property and may
                                                   continue to operate the business, if any, unless the court orders otherwise.
12. Exempt property                                The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                   distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                                   exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                                   the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                             Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                                   However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                                   are made. A discharge means that creditors may never try to collect the debt from the debtors personally
                                                   except as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                                   523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                                   If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f),
                                                   you must file a motion by the deadline.




Official Form 309I (For Individuals or Joint Debtors)         Notice of Chapter 13 Bankruptcy Case                                                      page 2
           Case 20-21358-jrs                Doc 9       Filed 10/08/20 Entered 10/09/20 02:09:40                                      Desc Imaged
                                                       Certificate of Notice Page 3 of 4
                                                              United States Bankruptcy Court
                                                               Northern District of Georgia
In re:                                                                                                                 Case No. 20-21358-jrs
Glenn Michael Heagerty Jr.                                                                                             Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 113E-8                                                  User: mks                                                                   Page 1 of 2
Date Rcvd: Oct 06, 2020                                               Form ID: 309i                                                             Total Noticed: 14
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 08, 2020:
Recip ID                 Recipient Name and Address
db                     + Glenn Michael Heagerty, Jr., 2890 Willow Wisp Way, Cumming, GA 30040-7183
23246930               + AMIP Management, LLC, c/o National Registered Agents, Inc., 1209 Orange Street, Wilmington, DE 19801-1120
23246927               + American Mortgage Investment Partners, Management, LLC, Loss Mitigation Dept., 3020 Old Ranch Parkway, Ste 180 Seal Beach, CA
                         90740-2799
23246925               + Capital One Home Loans, LLC, c/o Corporation Service Company, 251 Little Falls Drive, Wilmington, DE 19808-1674
23246931               + FCI Lender Services, Inc., c/o Cogency Global Inc., 900 Old Roswell Lakes Parkway, Suite 310, Roswell, GA 30076-8667
23246867               + Mortgage Electronic Registration Systems Inc, c/o The Corporation Trust Company, Corporation Trust Center, 1209 Orange St,
                         Wilmington, DE 19801-1196
23246928               + Rubin Lublin LLC, c/o Peter Lublin, 3145 Avalon Ridge Place, Peachtree Corners, GA 30071-5717
23246932               + Sawnee View Farms HOA, P.O. Box 1546, Cumming, GA 30028-1546
23246933               + State of Georgia, 2 Peachtree Street NW., 24th Floor, Atlanta, GA 30303, United States 30303-3142

TOTAL: 9

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
tr                     + Email/Text: bnc@njwtrustee.com
                                                                                        Oct 06 2020 20:50:00      Nancy J. Whaley, Nancy J. Whaley, Standing Ch.
                                                                                                                  13 Trustee, 303 Peachtree Center Avenue, Suite
                                                                                                                  120, Suntrust Garden Plaza, Atlanta, GA
                                                                                                                  30303-1216
23246934               + Email/Text: ddhicks@forsythco.com
                                                                                        Oct 06 2020 20:49:00      Forsyth County Office of Tax Commissioner, 1092
                                                                                                                  Tribble Gap Rd., Cumming, GA 30040-2236
23247093               + Email/Text: Bankruptcy@wsfsbank.com
                                                                                        Oct 06 2020 20:50:00      Residential Credit Opportunities Trust V-C, c/o
                                                                                                                  Wilmington Savings Fund Society, FSB, 500
                                                                                                                  Delaware Avenue, 11th Floor, Wilmington, DE
                                                                                                                  19801-1490
23246929               + Email/Text: Bankruptcy@wsfsbank.com
                                                                                        Oct 06 2020 20:50:00      Residential Credit Opportunities Trust V-E, c/o
                                                                                                                  Wilmington Savings Fund Society, FSB, 500
                                                                                                                  Delaware Avenue, 11th Floor, Wilmington, DE
                                                                                                                  19801-1490
23246926               + Email/Text: Bankruptcy@wsfsbank.com
                                                                                        Oct 06 2020 20:50:00      Wilmington Savings Fund Society, FSB, c/o
                                                                                                                  Controllers Office, 500 Delaware Avenue,
                                                                                                                  Wilmington, DE 19801-1490

TOTAL: 5


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
          Case 20-21358-jrs              Doc 9      Filed 10/08/20 Entered 10/09/20 02:09:40                                  Desc Imaged
                                                   Certificate of Notice Page 4 of 4
District/off: 113E-8                                              User: mks                                                              Page 2 of 2
Date Rcvd: Oct 06, 2020                                           Form ID: 309i                                                        Total Noticed: 14

belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 08, 2020                                       Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 6, 2020 at the address(es) listed
below:
Name                             Email Address
Nancy J. Whaley
                                 ecf@njwtrustee.com


TOTAL: 1
